Citation Nr: 0732240	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for mitral valve prolapse 
or a cardiac disorder manifested by chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from January 1964 through 
February 1990, when he retired with more than twenty-five 
years of active service. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

An October 2003 decision of the Board denied the veteran's 
claim for service connection for residuals of a myocardial 
infarction

In June 2005, the veteran canceled his request for a hearing 
before a hearing officer at the RO.  There are no outstanding 
hearing requests.


FINDING OF FACT

The veteran does not have mitral valve prolapse, or any other 
cardiac disorder manifested by chest pain, due to his 
military service.


CONCLUSION OF LAW

Mitral valve prolapse, and any other cardiac disorder 
manifested by chest pain were not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In a January 2005 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to these 
elements.

In this case the veteran received the required notice after 
the rating action originally denying service connection for 
his claimed cardiac disability.  The Board finds that any 
timing error of the notice did not affect the essential 
fairness of the adjudication of veteran's claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any 
error in VCAA notification should be presumed prejudicial, 
and the VA has the burden of rebutting this presumption).  
The Board notes that after providing the veteran with proper 
notice and fulfilling its duty to assist, the originating 
agency readjudicated the veteran's claim by way of a March 
2005 statement of the case.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records and obtained the 
veteran's private medical records.  The veteran was also 
provided VA medical examinations and a VA medical opinion was 
obtained  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
obtainable pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

History

Service clinical records reflect that the veteran complained 
of chest pain on numerous occasions, beginning in September 
1964.  In October 1972 the chest pain was attributed to 
muscle strain.  In 1979 the diagnosis was atypical chest 
pain.  The veteran sought treatment in March 1985, April 
1985, and in June 1985 for chest pain.  An April 1985 
referral for cardiology evaluation indicated that the veteran 
should be evaluated because his history and electrocardiogram 
(EKG) evaluation were suggestive of old myocardial 
infarction.  In June 1985, the veteran reported the "usual" 
symptoms that he had experienced for several years, including 
left anterior sharp chest discomfort radiating to the left 
upper extremity without diaphoresis or shortness of breath.  
An EKG showed sinus bradycardia but was otherwise normal.  
The examiner concluded that the veteran had classic mitral 
valve prolapse and ordered echocardiography.  The treating 
physicians concluded that the veteran's chest pain was 
associated with mitral valve prolapse.

June 1985, October 1985 and April 1987 records indicate that 
the veteran had mitral valve prolapse with associated chest 
pain.  An exercise stress test conducted in June 1987 
disclosed normal maximal stress test results.  In February 
1988, the veteran again sought emergency treatment for chest 
pain.  Radiologic examination of the chest disclosed 
cardiomegaly.  An EKG disclosed first-degree AV 
(atrioventricular) heart block.  Cardiology evaluation 
conducted in July 1989 again assigned a diagnosis of mitral 
valve prolapse.  Periodic examination conducted in December 
1989 disclosed a diagnosis of prolapsed mitral valve, 
diagnosed with echocardiogram, and hypertension under 
treatment.

On VA examination conducted in April 1990, the veteran 
complained of chest pain and a possible history of valve 
prolapse was noted.  The examiner concluded that the veteran 
had atypical chest pain, and referred the veteran for 
additional evaluation.  At peak stress on exercise stress 
testing, the veteran developed premature ventricular 
contractions, but no other ischemic changes.  Cardiac 
ultrasound revealed no evidence of mitral valve prolapse.

The veteran was afforded another VA examination in February 
1992.  The examiner noted that echocardiogram and stress 
thallium test had shown no evidence of mitral valve prolapse.  
The examiner stated that the veteran's chest pain was non-
cardiac in origin.

Private clinical records dated in May 1996 reflect that the 
veteran was hospitalized for evaluation of chest pain.  The 
examinations and evaluation were essentially negative, 
although the EKG was suggestive of the presence of an old 
inferior myocardial infarction.  The diagnoses were chest 
pain and hypertension.

An August 2001 VA examination report notes that service 
medical records indicated mitral valve prolapse in 1985.  The 
examiner also noted that June 1995 notes referred to a 
diagnosis of mitral valve prolapse.  The impression included 
long history of mitral valve prolapse.  The examiner stated 
that the veteran had no evidence of coronary artery disease 
and no evidence of past heart attacks.

On VA examination in July 2004, the examiner noted that 
examination and EKG did not reveal the veteran to have mitral 
valve prolapse.  He stated that if the veteran had ever in 
fact had mitral valve prolapse, it was unrelated to 
hypertension.  The same VA examiner reviewed the veteran's 
claims files in November 2004.  The examiner noted that an 
echocardiogram in 1985 showed some mitral valve prolapse on 
M-mode.  But the examiner then noted that more recent 
ultrasounds had failed to reveal significant mitral valve 
prolapse.  The examiner reported that the veteran had had 
multiple evaluations, including evaluations performed by 
cardiologists in May 1996.  Examination at that time did not 
show any murmurs or clicks consistent with a prolapse.  The 
examiner noted that in 1998 the veteran had a normal cardiac 
examination.  It was noted that an echocardiogram in August 
2004 showed trace tricuspid regurgitation and the remaining 
valves were otherwise normal.  The echocardiogram was read as 
not significantly different than the one in September 2001.  
A stress test in July 2004 revealed that the veteran was able 
to perform to 10 METs which was electrically and clinically 
negative.  

The VA examiner opined that despite the fact that the veteran 
had chest pain in service and that he was told that he had 
had a heart attack, the evidence did not reveal that the 
veteran had coronary artery disease or mitral valve prolapse.  
The examiner stated that a past abnormality on the veteran's 
electrocardiogram was simply an abnormality with the 
electrocardiogram and not with the veteran.  The examiner 
noted that the veteran had excellent cardiac performance of 
10 METs.  The examiner also noted that while a past 
echocardiogram had been interpreted to show mitral valve 
prolapse, that echocardiogram had been performed 20 years 
previously with the equipment that was available at that 
time.  He noted that more recent echocardiograms had failed 
to reveal any evidence of mitral valve prolapse.

The service medical records indicate that the veteran 
received diagnoses of mitral valve prolapse during service.  
Some post service medical records, including the August 2001 
VA examination report, discuss mitral valve prolapse based on 
the history of such diagnosis during service.  However, the 
majority of the post service medical records indicate that 
the veteran does not have mitral valve prolapse or any other 
cardiac condition, other than hypertension.  A VA examination 
in April 1990, soon after discharge from service, stated that 
the veteran did not have mitral valve prolapse.  A February 
1992 VA examiner also stated that the veteran did not have 
mitral valve prolapse.  Mitral valve prolapse was also not 
found when the veteran received private hospital treatment 
for chest pain in May 1996.  Mitral valve prolapse was also 
not shown on VA examination in July 2004.  In November 2004 a 
VA physician reviewed all of the veteran's medical history 
listed above and came to the conclusion that the veteran 
never had mitral valve prolapse and that the veteran did not 
have coronary artery disease.  This examiner attributed the 
diagnoses of mitral valve prolapse during service to 
inaccurate measuring equipment rather than to the veteran 
having actually experiencing such disability.  The Board does 
not dispute that the veteran received medical treatment for 
chest pain during and after his military service.  However, 
the most probative medical evidence of record indicates that 
the veteran's chest pain was not due to a cardiac disability.  
In particular, the February 1992 VA examiner stated that the 
veteran's chest pain was non cardiac in origin.  Thus, the 
most probative medical evidence indicates that the veteran 
has never had mitral valve prolapse, never had a myocardial 
infarction, never had coronary artery disease, and never had 
any other cardiac disability.  Since the preponderance of the 
evidence indicates that the veteran does not have mitral 
valve prolapse, or any other cardiac disorder manifested by 
chest pain, service connection for mitral valve prolapse or a 
cardiac disorder manifested by chest pain is not warranted.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  



ORDER

Entitlement to service connection for mitral valve prolapse 
or a cardiac disorder manifested by chest pain is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Important Notice:  Attached to this decision is a VA Form that provides 
information concerning your rights to appeal our decision.  Due to recent 
changes in the law, some of the information contained in the attached 
notice of appellate rights form is no longer accurate concerning the 
ability to pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the extent that 
the information contained in the attached VA Form conflicts with the 
summary below, please disregard the information on the VA Form and instead 
rely upon the following information:  

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement 
has been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans 
Benefits, Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent may charge 
fees for services, but only after the Board first issues a final 
decision in the case, and only if the agent or attorney is hired 
within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings 
before a court.  VA cannot pay the fees of your attorney or agent, 
with the exception of payment of fees out of past-due benefits awarded 
to you on the basis of your claim when provided for in a fee 
agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order to 
implement the provisions of the new law.  More information concerning 
the regulation changes and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and Recognition of 
Service Organizations").

Fee for VA home and small business loan cases:  An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan.  For more information, read section 5904, 
title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of 
the new law, fee agreements must be filed with the VA Office of the 
General Counsel and not the Board.)



